DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Status of the Claims
The amendment/remarks received 10/06/2021 have been entered and fully considered.  Claims 1-4, 6-14, 16-19, and 21-22 are pending.  Claims 5, 15, 20, and 23 are cancelled.  Claims 1, 3-4, 6-11, 13-14, 17-18, and 22 are amended.  Claims 1-4, 6-14, 16-19, and 21-22 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, 16-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 11, and 22, each claim recites “a material of the separator is selected from a group consisting of ethylene carbonate and dimethyl carbonate.”  The specification does not contain support for the claimed material of the separator.  Paragraph [0017] of the specification as filed states: “Separator 106 may be a microporous isolator with little to no electrical conductivity. … Separator 106 may be comprised of various microporous materials, including, but not limited to, polyolefin, polyethylene, polypropylene, and similar compounds.”  The materials listed in claim 1 are components of the electrolyte, namely non-aqueous electrolyte solvents.  See paragraph [0020] of the specification as filed: “Electrolyte 112 may be comprised of various materials such as ethylene carbonate (EC), dimethyl carbonate (DMC), and/or lithium salts (e.g., LiClO4, LiPF6, and the like).  In a solid state version of cell 100, electrolyte 112 may be a solid and may act as the separator.  In such an embodiment 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-14, 16-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 22, each claim recites “a material of the separator is selected from a group consisting of ethylene carbonate and dimethyl carbonate.”  It is unclear how a material of the separator is ethylene carbonate or dimethyl carbonate.  These are materials of the non-aqueous electrolyte.  See paragraphs [0017] and [0020] of the specification as filed.  For the purpose of this Office action, this limitation will be considered met when ethylene carbonate or dimethyl carbonate is present within the electrolyte.  Claims 2-4, 6-10, 12-14, 16-19, and 21 depend from claims 1 or 11 and are rejected for the same reason.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-13, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2009-0126356 A (“Park ‘356” – machine translation dated 02/23/2021 cited herein).
Regarding claims 1, 3, 11, and 13
Park discloses a separator placed between and contacting the anode and the cathode (pg. 5, ¶¶4-5).  Park further discloses a non-aqueous electrolyte comprising ethylene carbonate and dimethyl carbonate (pg. 5, ¶6).  
Regarding claims 2 and 12, Park ‘356 discloses the battery of claim 1 and the method of claim 11.  Park ‘356 further discloses the entire surface of the current collector may be coated with the self-assembled monolayer (pg. 4, ¶12).
Regarding claims 6-7 and 16-17, Park ‘356 discloses the battery of claim 5 and the method of claim 15.  It is deemed that the lithium ions flowing from the cathode to the anode and the vertical conduction pathway as recited are inherent characteristics and/or properties of the specifically disclosed battery.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if Id.
In this case, the battery of Kwon contains the same self-assembled monolayer and vertical orientation as claimed.
Regarding claims 8 and 18, Park ‘356 discloses the battery of claim 3 and the method of claim 13.  Park ‘356 further discloses the reactor 3 of the self-assembled monolayer comprises a thiol, which necessarily contains sulfur (pg. 4, ¶3).
Regarding claims 9, 19, and 21, Park ‘356 discloses the battery of claim 3 and the method of claim 13.  Park ‘356 further discloses the metal particles 2 of the self-assembled monolayer comprise gold (pg. 4, ¶4).
Regarding claim 10, Park ‘356 discloses the battery of claim 1.  Park ‘356 further discloses the current collector comprises copper (pg. 4, ¶5).
Regarding claim 22, Park ‘356 discloses a lithium secondary battery (Title; Abstract; pg. 2, ¶2) comprising an anode, a cathode, and a separator placed between the anode and the cathode (pg. 6, ¶4).  (It is noted that while the discussion in Park ‘356 focuses on the self-assembled monolayer in the cathode, Park ‘356 discloses the anode may comprise the self-assembled monolayer.  See pg. 4, ¶5.)  The anode comprises a current collector 4 (pg. 4, ¶5), an anode slurry (material of the anode is dispersed in a solvent; pg. 5, ¶5) (“the first set of bonding materials”) placed on the current collector, and a self-assembled monolayer comprising metal particles 2 and reactor 3, the self-assembled monolayer having a first functional group (pg. 4, ¶¶3-4, 6).  As illustrated in Fig. 1 and described in pg. 4, ¶¶3-4, 6, and 8-10, the self-assembled monolayer having first functional group is configured to bond to the active material layer and orients 
Park discloses a separator placed between and contacting the anode and the cathode (pg. 5, ¶¶4-5).  Park further discloses a non-aqueous electrolyte comprising ethylene carbonate and dimethyl carbonate (pg. 5, ¶6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2009-0126356 A (“Park ‘356” – machine translation cited herein) in view of US 6,673,424 B1 (“Lindsay”).
Regarding claims 4 and 14, Park ‘356 discloses the battery of claim 3 and the method of claim 13.  Park ‘356 further discloses the reactor 3 of the self-assembled monolayer comprises a thiol (pg. 4, ¶3) and discloses that the self-assembled monolayer comprises organic material having a length (pg. 4, ¶¶10, 12).  Park ‘356 is silent regarding the thiol being an alkanethiol.
Lindsay discloses a molecular electronic device comprising a well-ordered self-assembled monolayer 30 (Abstract; Figs. 1-4).  The self-assembled monolayer 30 is connected to a conducting substrate 20 and comprises individual conducting device KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143(B).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2009-0126356 A (“Park ‘356” – machine translation cited herein) in view of US 2008/0003363 A1 (“Park ‘363”).
Regarding claim 23, Park ‘356 discloses the battery cell of claim 22.  Park ‘356 discloses the reactor 3 of the self-assembled monolayer comprises a thiol (pg. 4, ¶3) but does not expressly disclose the current collector comprises a plurality of materials from a second functional group, wherein the second functional group is different than the first functional group.
Park ‘363 discloses a metal nanoparticle having a self-assembled monolayer (SAM) composed of a compound containing a thiol (—SH), isocyanide (—CN), amino (—NH2), carboxylate (—COO) or phosphate group, as a linker, formed on the surface thereof (Abstract).  It would have been obvious to a person having ordinary skill in the .

Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 10/06/2021, with respect to the claim rejections under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 1-4, 6-10, and 21-23 under 35 USC 112 has been withdrawn. 
Applicant's arguments filed 10/06/2021, with respect to the claim rejections under 35 USC 102, have been fully considered but they are not persuasive.
Each of the independent claims recite “a material of the separator is selected from a group consisting of ethylene carbonate and dimethyl carbonate, and the separator is placed between and contacts both the cathode and anode.”  In view of the rejections under 35 USC 112(a) and 112(b) above, the claim limitation is deemed to be met when a separator is placed between and contacts both the cathode and anode and the electrolyte comprises ethylene carbonate or dimethyl carbonate.  Park discloses a separator placed between and contacting the anode and the cathode (pg. 5, ¶¶4-5) and a non-aqueous electrolyte comprising ethylene carbonate and dimethyl carbonate (pg. 5, ¶6).  It is also noted that the electrolyte must contact both the anode and the cathode to enable lithium ions to move from one electrode to the other.  Therefore, Park discloses the claimed features.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727